               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

 JOHNNY BERRY,                             )
                                           )
                    Plaintiff,             )
                                           )
 -vs-                                      )      Case No. CIV-18-1191-F
                                           )
 NANCY A. BERRYHILL, Acting                )
 Commissioner of Social Security           )
 Administration,                           )
                                           )
                    Defendant.             )

                                         ORDER

        Magistrate Judge Bernard M. Jones has submitted a Report and Recommendation
(the Report, doc. no. 4) in this social security case, recommending that the court deny
plaintiff’s application to proceed without prepaying fees or costs.            Doc. no. 2
(application). The Report further recommends that absent payment of the full filing fee,
this action be dismissed. No objection has been received to the Report. Moreover, on
December 31, 2018, the $400.00 filing fee was paid by the plaintiff. The court ADOPTS
the Report to the extent that the Report finds plaintiff does not qualify to proceed in this
action without prepaying fees or costs. As plaintiff has now paid the filing fee, the
application is DENIED as moot.
        IT IS SO ORDERED this 3rd day of January, 2019.




18-1191p001.docx
